SEPARATE CONCURRING OPINION.
GRAVES, J.
Upon consideration, I think that, for the errors on the face of the judgment, pointed out by Judg'e Valltant, the ease should be reversed and remanded. I am of the opinion, however, that the present record shows sufficient facts for a finding that the deed is in fact a mortgage, but as suggested by my brother, the evidence could be much more fully and satisfactorily developed, and when so developed a clearer conception of the point would be possible. There are certain facts in the record which would tend to indicate that plaintiff might have simply paid her father’s debt to the St. Louis creditor, and afterwards agreed with her father that as between him and her there was a new debt of $3446, made up- of the amount which she had so' paid the St. Louis party and the $500 note and interest loaned by her directly to him, which sum as a whole should run at six per cent interest, the deed to the farm being taken as security therefor. The rent specified in the lease is $206.76, which is exactly six per cent on the aggregate debt of $3446. But these facts are not fully developed and a new trial might add new light. If there is a doubt, from all the facts developed, as to whether the transaction between the parties was a mortgage or a conditional sale, such doubt should be resolved in favor of the mortgage.
That the exact facts may be brought out more fully and. satisfactorily, I concur in the reversal and remanding of the cause.